I114th CONGRESS2d SessionH. R. 5645IN THE HOUSE OF REPRESENTATIVESJuly 6, 2016Mr. Israel introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to award grants for Alzheimer’s disease research. 
1.Short titleThis Act may be cited as the United States-Israel Alzheimer’s Disease Cooperation Act. 2.FindingsThe Congress finds the following:
(1)It is in the highest national interests of the United States to further research into Alzheimer’s disease. (2)The State of Israel is a steadfast ally of the United States.
(3)The special relationship between the United States and Israel is manifested in a variety of cooperative scientific research and development programs, such as— (A)the United States-Israel Binational Science Foundation;
(B)the United States-Israel Binational Industrial Research and Development Foundation; and (C)the United States-Israel Energy Cooperation Act.
(4)Those programs have made possible many scientific, technological, and commercial breakthroughs in fields including the life sciences, medicine, bioengineering, agriculture, biotechnology, communications, and energy development. (5)Israeli scientists are at the forefront of research and development in the field of Alzheimer’s disease.
(6)Enhanced cooperation between the United States and Israel for the purpose of research in Alzheimer’s disease would be in the national interests of both countries. 3.Grants for Alzheimer’s disease research (a)Grant program (1)EstablishmentThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish a program of awarding grants to support research on the development and commercialization of applicable tools, treatments, and cures for Alzheimer's disease and other dementias.
(2)Eligible projectsTo be eligible for funding under this section, a project shall— (A)be designed to further research described in paragraph (1); and
(B)be a joint venture between— (i) (I)a for-profit business entity, academic institution, National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)), or nonprofit entity in the United States; and
(II)a for-profit business entity, academic institution, or nonprofit entity in Israel; or (ii) (I)the Federal Government; and
(II)the Government of Israel. (3)ApplicationsTo seek a grant under this section, an applicant shall submit to the Secretary an application in accordance with procedures established by the Secretary, in consultation with the advisory board established under paragraph (4).
(4)Advisory board
(A)EstablishmentThe Secretary shall establish an advisory board— (i)to monitor the method by which grants are awarded under this section; and
(ii)to provide to the Secretary periodic performance reviews of actions taken to carry out this section. (B)CompositionThe advisory board established under subparagraph (A) shall be composed of 3 members, to be appointed by the Secretary, of whom—
(i)1 shall be a representative of the Federal Government; (ii)1 shall be selected from a list of nominees provided by the United States-Israel Binational Science Foundation; and
(iii)1 shall be selected from a list of nominees provided by the United States-Israel Binational Industrial Research and Development Foundation. (5)Contributed fundsNotwithstanding section 3302 of title 31, United States Code, the Secretary may accept, retain, and use funds contributed by any person, government entity, or organization for purposes of carrying out this section—
(A)without further appropriation; and (B)without fiscal year limitation.
(6)ReportNot later than 180 days after the date of completion of a project for which a grant is provided under this section, the grant recipient shall submit to the Secretary a report that contains— (A)a description of the method by which the recipient used the grant funds; and
(B)an evaluation of the level of success of each project funded by the grant. (7)ClassificationGrants shall be awarded under this section only for projects that are considered to be unclassified by both the United States and Israel.
(b)TerminationThe grant program and the advisory committee established under this section terminate on the date that is 7 years after the date of enactment of this Act. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for the period of fiscal years 2017 through 2023. Any amounts appropriated pursuant to this subsection shall be in addition to amounts accepted, retained, and used pursuant to subsection (a)(5). 
